Citation Nr: 1441575	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 TO July 1971.  He died on February [redacted], 2008.  The appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia. 

The appellant presented testimony at VA's central office before the undersigned Veterans Law Judge in February 2013; a copy of the transcript of this hearing has been associated with the Veteran's claims file in the Veterans Benefits Management System (VBMS).

In May 2013, the Board remanded the claim for further development.  

The issue(s) of {insert issue(s) being referred} [has/have] been raised by the record, but [has/have] not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over [it/them], and [it is/they are] referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In May 2013, the Board remanded for additional development to obtain complete terminal hospital records from Sentara Norfolk General Hospital dated from his admission in February 2008 until his death later that month.  In June 2013 correspondence, the appellant was advised to return enclosed authorization and release forms to allow the Agency of Original Jurisdiction (AOJ) to acquire the pertinent records or to submit the records herself.  In May 2014, the appellant submitted VA Form 21-4142, Authorization and Consent to Release Information, regarding treatment at the Sentara Norfolk General Hospital.  However, there is no indication that any attempt was made to obtain these private records while the case was in remand status.  In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand. Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.

In a November 2013 VA opinion, Dr. J. W. M. explained that there were very limited medical records available in VBMS/e-claim to review from the timeframe near the Veteran's death.  The VA physician reported that it was remotely possible that medical records from the Veteran's terminal admission could provide new evidence that would make it possible to opine on whether the Veteran's service-connected PTSD caused stress that led to the Veteran's use of alcohol and smoking to cope, and, if so, whether these were factors in the Veteran's death or if ischemic heart disease was the cause of his terminal arrhythmia.  Therefore, a new VA opinion is indicated based on complete terminal hospital treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).




Accordingly, the case is REMANDED for the following action:

1. Obtain any and all private medical records from Sentara Norfolk General Hospital, including February 2008 treatment records leading up to the Veteran's death.  Copies of all records obtained are to be associated with the claims file.  The appellant should cooperate in this effort as needed.
 
2. To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her representative must also be informed of the negative results and be given opportunity to secure the records.

3. After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed by the VA physician who provided the November 2013 opinion.  If the prior physician is unavailable, then then an appropriate specialist should provide an opinion.  The reviewer must be provided with access to the electronic file and a copy of this remand.  The reviewer should:

a) opine as to whether or not the Veteran's service-connected PTSD caused stress that led to the Veteran's use of alcohol and smoking to cope, and, if so, whether it is at least as likely as not (50 percent probability or more) that these were factors that caused or contributed to the Veteran's fatal anoxic brain injury, cardiac arrest, and metastatic renal cell carcinoma.  

b) The reviewer should determine whether the Veteran had ischemic heart disease, and if so, whether the ischemic heart disease at least as likely as not (50 percent probability or more) caused or contributed to the Veteran's fatal anoxic brain injury, cardiac arrest, and metastatic renal cell carcinoma.  .  

(i.e., contributed substantially or materially to the cause of the Veteran's death, combined to cause the Veteran's death, or aided or lent assistance to the production of death)

An explanation for all opinions should be provided with recitation to the record or medical principles as necessary to support the opinion for or against the claim of service connection for the cause of the Veteran's death. 

4. After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the agency of original jurisdiction on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A.  MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



